Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application has been examined with the following effect set forth herein:
Objections to the Specification
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction.  See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II.  While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form.  In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.
Applicant is not required to correct the aforementioned noted formal matters but may wish to do so to place the application in better form.  To this end, the following format and language is suggested:
-- 1.1 is a perspective view of a steering wheel for automobile embodying our new design;
1.2 is a front elevation view thereof;
1.3 is a rear elevation view thereof;
1.4 is a left side elevation view thereof;
1.5 is a right side elevation view thereof;
1.6 is a top plan view thereof;
1.7 is a bottom plan view thereof; and
1.8 is a reference view thereof when in a state of use. --
Non-Final Rejection / Refusal
35 U.S.C. 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in a steering wheel for automobile.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
However, the drawings disclosing portions of the steering wheel in which the design is embodied are neither entirely clear nor complete. Consequently, conjecture is needed to understand several aspects of the claim, of which are discussed below.
CHARACTER AND CONTOUR OF SURFACES
While surface shading is not required, it may be necessary in particular cases to shade the figures to show clearly the character and contour of all surfaces of any 3-dimensional aspects of the design. Surface shading is also necessary to distinguish between any open and solid areas of the article. Lack of appropriate surface shading in the drawing as filed may render the design nonenabling and 
The portions of the steering wheel in which the claim is embodied consist of surfaces that contour, bend, and slope in various directions. The relative contour and depth between the surfaces are not defined in a clear and meaningful way. The shape is demarcated by several curvilinear lines and subdivided into separate surfaces. The contour and depth between these surfaces have not been clearly defined. These forms are highly curved and simple solid outlines that merely indicate the edges of a surface fail to actually define the character and contour of those surfaces. Without a clear understanding of these contours, the design is ambiguous. In the below exhibits, the following aspects of the claim because the contours and character of the surfaces are not sufficiently represented.

    PNG
    media_image1.png
    490
    529
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    457
    525
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    420
    473
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    393
    537
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    363
    543
    media_image5.png
    Greyscale

Lines alone only service an idea for where edges are located relatively one another. An understanding of edges is generally sufficient to understand simple shapes, e.g. a box or an object with generally orthogonal sides. However, this steering wheel article is clearly not characterized by planar sides oriented at orthogonal planes. Its surfaces appear curvaceous and/or contoured. These attributes of contour cannot be defined and explained without the use of shading or cross-sectional view or some combination of both.  

    PNG
    media_image6.png
    516
    491
    media_image6.png
    Greyscale

It is not possible to determine the characteristics of these surfaces. Whether they are contoured, planar and sloped, form a conical structure, form a bowl like structure, or some other combination of attributes have not been clearly represented.
The current disclosure includes drawings or reproductions that do not utilize surface shading. Since the article of manufacture is a steering wheel and is understood as a composition of surfaces that contour in numerous directions and 
SCOPE OF THE CLAIM
The scope of protection sought cannot be clearly determined. Reproduction 1.8 shows a different level of scope than the preceding views. Specifically, reproduction 1.8 appears to show a design in which the display screen is excluded. All the graphical user interface elements are shown represented in broken lines and the surface of the screen is shown devoid of shading. In contrast, reproductions 1.1-1.7 show the same screen shaded with oblique lines. This shading is indicative of a reflective surface that is part of the scope of protection sought. The same is not clearly evident and represented in reproduction 1.8. Consequently, whether the surface of the screen and its either glass or reflective attribute is included in the claim or not is uncertain.
Additionally, reproduction 1.8 is described as being a “reference view” and further explained as showing a state of use. However, the specification also indicates that the reference view “forms no part of the claimed design”. This is problematic in that the reference view actually shows elements in solid lines. Since solid lines are used to designated subject matter that is claimed in the drawings, the indication that the reference view is not of the claimed design is contradictory to what has been shown in the drawings. If the drawing is meant to be truly a reference and not intended to be part of the patent drawings, then it should be reduced to an appendix and not part of the actual formal drawing set. In contrast, if the reference view is intended to be part of the drawings that would appear on the patent, then it should not be referred to as a reference and should not be indicated as excluded material. Consequently, it is unclear which scenario is actually intended.
The claim has been rejected on the grounds that it is nonenabling and indefinite due to an insufficient drawing disclosure. As discussed above, there are several portions of the steering wheel in which protection is sought that have not been disclosed in full, clear, concise and exact terms. On occasions, the examiner will provide suggestions as to how the figures may be amended to overcome the rejection given. In this instance, it may be possible to overcome the rejection or at least place the application in better form for moving forward by incorporating the following amendments: (1) appropriately and accurately shade the reproductions so that the character and contour of each surface is clearly represented; and (2) amend the contradictory description of the reference view to clearly indicate how the view is either part of or excluded from the drawings of the claim.
Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.  When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
37 CFR § 1.33(b).	
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered 
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is rejected under 35 USC § 112(a) and (b).
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/DARLINGTON LY/
Primary Examiner, Art Unit 2914